DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, directed to an article of apparel, and Species A, directed to an article of apparel that is a hood, in the reply filed on November 22, 2022, is acknowledged.  In the reply, Applicant indicated claims 1-15 and 20 as reading upon the elected invention with claims 16-19 being withdrawn.  That said, claim 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (i.e., an article of apparel that is a lower body garment), there being no allowable generic or linking claim.  Accordingly, claims 1-20 are pending in this application with claims 9-19 being withdrawn from consideration.  An action on the merits follows.
Claim Objections
Claim 1 is objected to because at lines 5-6, “an internal-facing surface article of apparel” should read “an internal-facing surface of the article of apparel”.
Claim 20 is objected to because at lines 5-6, “an internal-facing surface article of apparel” should read “an internal-facing surface of the article of apparel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second trim piece partially folded along its length to form a tunnel structure” at lines 12-13.  It is unclear to which structure’s length is being referred, as multiple structures have been previously introduced in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “the second trim piece partially folded along a length of the second trim piece to form a tunnel structure”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 3 recites the limitation “wherein the second trim piece is not affixed to the exterior layer” at lines 1-2.  It is unclear if the second trim piece is meant to not be directly affixed to the exterior layer, or if the second trim piece is meant to not be indirectly affixed to the exterior layer as well (i.e., affixed via an intervening structure).  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended to mean that the second trim piece is not directly affixed to the exterior layer, it is suggested that the limitation instead read “wherein the second trim piece is not directly affixed to the exterior layer”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 20 recites the limitation “the second trim piece partially folded along its length to form a tunnel structure” at lines 11-12.  It is unclear to which structure’s length is being referred, as multiple structures have been previously introduced in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “the second trim piece partially folded along a length of the second trim piece to form a tunnel structure”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 20 further recites the limitation “wherein the second trim piece is not affixed to the exterior layer” at lines 12-13.  It is unclear if the second trim piece is meant to not be directly affixed to the exterior layer, or if the second trim piece is meant to not be indirectly affixed to the exterior layer as well (i.e., affixed via an intervening structure).  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended to mean that the second trim piece is not directly affixed to the exterior layer, it is suggested that the limitation instead read “wherein the second trim piece is not directly affixed to the exterior layer”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claims 2 and 4-8 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 20, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0078012 to Mario (hereinafter, “Mario”) in view of US 2017/0314176 to Demarest et al. (hereinafter, “Demarest”).
Regarding claim 1, Mario teaches an article of apparel (See Mario, Fig. 1; garment (10)) comprising: an exterior layer comprising at least a portion of an external-facing surface of the article of apparel (See annotated Fig. 3 of Mario below; first fabric (20) forms an external facing surface of garment (10)), the exterior layer having a perimeter edge that at least partially defines a circumferential opening of the article of apparel (See Mario Figs. 1 & 3; first fabric (20) is folded up and over itself to form a perimeter edge and at least partially define a circumferential opening of the garment, i.e., a circumferential waistband); a lining layer comprising at least a portion of an internal-facing surface article of apparel (See Mario, Fig. 3; second fabric (22) forms an internal-facing surface of the garment (10)), the lining layer having a lining layer edge (See Mario, Fig. 3; upper edge of second fabric (22) proximate to lower edge (32) of strip (18)); a first trim piece positioned internal to the exterior layer (See annotated Fig. 3 of Mario below; strip (18) positioned internal to first fabric (20)), the first trim piece having a first edge affixed to the perimeter edge and a second edge affixed to the lining layer edge (See Mario, Fig. 3; strip (18) includes an upper edge affixed to the perimeter edge formed by first fabric (20) and a lower edge affixed to second fabric (22), i.e., the lining layer), wherein the second edge of the first trim piece and the lining layer edge are not affixed to the exterior layer (See Mario, Fig. 3; lower edge of strip (18) and upper edge second fabric (22) are not directly affixed to first fabric (20)).

    PNG
    media_image1.png
    410
    386
    media_image1.png
    Greyscale

Annotated Fig. 3 of Mario
That said, Mario does not teach a second trim piece positioned between the first trim piece and the exterior layer, the second trim piece forming a tunnel structure.
	However, Demarest, in a related garment apparel art, is directed to a resilient band for an article of apparel including a draw string (See Demarest, Fig. 1; abstract).  More specifically, Demarest teaches teach a second trim piece (See Demarest, Fig. 2B; panel (60)) positioned between the first trim piece (fabric (16)) and the exterior layer (exterior fabric (14)), the second trim piece forming a tunnel structure (See Demarest, Fig. 2B; panel (60) forms a tunnel structure with fabric (16) around draw string (18) inside waistband). 
	It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the waistband of Mario by attaching the draw string tunnel structure of Demarest onto the surface of the first trim piece of Mario (i.e., strip (18)) between said first trim piece and the exterior layer.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the waistband of Mario by attaching the draw string tunnel structure of Demarest onto the surface of the first trim piece of Mario (i.e., strip (18)) between said first trim piece and the exterior layer in order to incorporate a fastening structure into the waistband that can be tied together by the wearer to further adjust or tighten the fit of the waistband (See Demarest, [0034]).
That said, although the modified garment of Mario (i.e., Mario in view of Demarest, as discussed above) teaches the second trim piece, the modified garment of Mario does not explicitly teach and is silent to the second trim piece being partially folded along its length to form the tunnel structure.
However, Mario, further teaches the second trim piece being partially folded along its length (See Mario, Fig. 3; the fabric layers of Mario are folded over themselves along their length at their extremities to protect lateral edges of the layers; See Mario, [0010], [0032]). 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to fold the edges of the second trim piece along its length as disclosed by Mario.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to fold the edges of the second trim piece along its length as disclosed by Mario in order to protect the lateral edges of the second trim piece from wear and tear that may occur during normal use of the garment (See Mario, [0010], [0032]).
Regarding claim 2, the modified garment of Mario (i.e., Mario in view of Demarest, as described with respect to claims 1-2 above) further teaches wherein the second trim piece is affixed at one or more locations to the first trim piece (See Demarest, Fig. 2B; panel (60), i.e., the second trim piece, when applied to Mario in the modification described above, would be attached at upper and lower edges of the panel to the first trim piece, i.e., strip (18) of Mario).
	Regarding claim 3, the modified garment of Mario (i.e., Mario in view of Demarest, as described with respect to claim 1 above) further teaches wherein the second trim piece is not affixed to the exterior layer (See Demarest, Fig. 2B; panel (60), i.e., the second trim piece, when applied to Mario in the modification described above, would only be affixed directly to the first trim piece, i.e., strip (18) of Mario, and not to the exterior layer).
Regarding claim 6, the modified garment of Mario (i.e., Mario in view of Demarest, as described with respect to claim 1 above) further teaches wherein the second trim piece includes a first longitudinal edge and a second longitudinal edge opposite the first longitudinal edge (See Demarest, Fig. 2B; panel (60), i.e., the second trim piece, as applied to Mario in the modification described above, includes longitudinal edges running along the circumference of the modified garment), and wherein each of the first longitudinal edge and the second longitudinal edge are folded toward a longitudinal midline of the second trim piece to form the tunnel structure (said longitudinal edges of panel (60) are folded inward toward a longitudinal midline in the modified garment of Mario as described above).
Regarding claim 7, the modified garment of Mario (i.e., Mario in view of Demarest, as described with respect to claims 1 and 6 above) further teaches wherein the first longitudinal edge of the second trim piece is not directly affixed to the second longitudinal edge of the second trim piece (in the modified garment of Mario as described above, longitudinal edges of panel (60) are folded inward toward a longitudinal midline and are each affixed directly to the first trim piece, not one another).
Regarding claim 8, the modified garment of Mario (i.e., Mario in view of Demarest, as described with respect to claims 1 and 6 above) further teaches wherein the first longitudinal edge and the second longitudinal edge of the second trim piece are positioned adjacent to the first trim piece (in the modified garment of Mario as described above, longitudinal edges of panel (60) are folded inward and are each affixed directly to the first trim piece).
Regarding claim 20, Mario teaches an article of apparel (See Mario, Fig. 1; garment (10)) comprising: an exterior layer comprising at least a portion of an external-facing surface of the article of apparel (See annotated Fig. 3 of Mario below; first fabric (20) forms an external facing surface of garment (10)), the exterior layer having a perimeter edge that at least partially defines a circumferential opening of the article of apparel (See Mario Figs. 1 & 3; first fabric (20) is folded up and over itself to form a perimeter edge and at least partially define a circumferential opening of the garment, i.e., a circumferential waistband); a lining layer comprising at least a portion of an internal-facing surface article of apparel (See Mario, Fig. 3; second fabric (22) forms an internal-facing surface of the garment (10)), the lining layer having a lining layer edge (See Mario, Fig. 3; upper edge of second fabric (22) proximate to lower edge (32) of strip (18)); a first trim piece positioned internal to the exterior layer (See annotated Fig. 3 of Mario below; strip (18) positioned internal to first fabric (20)), the first trim piece having a first edge affixed to the perimeter edge and a second edge affixed to the lining layer edge (See Mario, Fig. 3; strip (18) includes an upper edge affixed to the perimeter edge formed by first fabric (20) and a lower edge affixed to second fabric (22), i.e., the lining layer).
That said, Mario does not teach a second trim piece positioned between the first trim piece and the exterior layer, the second trim piece forming a tunnel structure, wherein the second trim piece is not affixed to the exterior layer.
	However, Demarest, in a related garment apparel art, is directed to a resilient band for an article of apparel including a draw string (See Demarest, Fig. 1; abstract).  More specifically, Demarest teaches teach a second trim piece (See Demarest, Fig. 2B; panel (60)) positioned between the first trim piece (fabric (16)) and the exterior layer (exterior fabric (14)), the second trim piece forming a tunnel structure (See Demarest, Fig. 2B; panel (60) forms a tunnel structure with fabric (16) around draw string (18) inside waistband), wherein the second trim piece is not affixed to the exterior layer (See Demarest, Fig. 2B; panel (60), i.e., the second trim piece is affixed to fabric (16), i.e., the first trim piece, and not the exterior layer). 
	It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the waistband of Mario by attaching the draw string tunnel structure of Demarest onto the surface of the first trim piece of Mario (i.e., strip (18)) between said first trim piece and the exterior layer.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the waistband of Mario by attaching the draw string tunnel structure of Demarest onto the surface of the first trim piece of Mario (i.e., strip (18)) between said first trim piece and the exterior layer in order to incorporate a fastening structure into the waistband that can be tied together by the wearer to further adjust or tighten the fit of the waistband (See Demarest, [0034]).
That said, although the modified garment of Mario (i.e., Mario in view of Demarest, as discussed above) teaches the second trim piece, the modified garment of Mario does not explicitly teach and is silent to the second trim piece being partially folded along its length to form the tunnel structure.
However, Mario, further teaches the second trim piece being partially folded along its length (See Mario, Fig. 3; the fabric layers of Mario are folded over themselves along their length at their extremities to protect lateral edges of the layers; See Mario, [0010], [0032]). 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to fold the edges of the second trim piece along its length as disclosed by Mario.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to fold the edges of the second trim piece along its length as disclosed by Mario in order to protect the lateral edges of the second trim piece from wear and tear that may occur during normal use of the garment (See Mario, [0010], [0032]).
Claims 4-5, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mario in view of Demarest, as applied to claim 1 above, and further in view of US 2017/0325530 to Etheridge et al. (hereinafter, “Etheridge”).
Regarding claim 4, although Mario teaches that a gap or offset width between first and second fabrics is from about 25% to about 75% of the waistband width (See Mario, Figs. 1 & 3; gap width (44) between fabrics (20, 22); [0027]), Mario and Demarest are silent as to an actual width value of the waistband itself.
Therefore, the modified garment of Mario (i.e., Mario in view of Demarest, as described with respect to claim 1 above) does not explicitly teach wherein the lining layer edge is offset from the perimeter edge by a distance of from about 4 cm to about 6 cm.
However, Etheridge, in a related garment apparel art, is directed to a performance garment having a waistband, the performance garment being formed of elastomeric material (See Etheridge, Fig. 2A; abstract).  More specifically, Etheridge teaches a range of waistband widths including a width of at least 3 inches (See Etheridge, [0058]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to make the waistband of the modified garment of Mario to have a width of at least 3 inches as disclosed by Etheridge.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to make the waistband of the modified garment of Mario to have a width of at least 3 inches as disclosed by Etheridge in order to provide a wide waistband that has a flattering slimming effect that flattens the tummy of the wearer rather than cutting into it (See Etheridge, [0058]).  As a result of this modification, the waistband of the modified garment of Mario (i.e., Mario in view of Demarest and Etheridge) would meet the claim limitation of wherein the lining layer edge is offset from the perimeter edge by a distance of from about 4 cm to about 6 cm (for example, a 65% gap width for a 3-inch-wide waistband would yield an offset between the claimed structures of about 5 cm).
Regarding claim 5, the modified garment of Mario (i.e., Mario in view of Demarest and Etheridge, as described with respect to claims 1 and 4 above) further teaches wherein the lining layer edge is offset from the perimeter edge by a distance of about 5 cm (as previously discussed in the example above, a 65% gap width for a 3-inch-wide waistband would yield an offset between the claimed structures of about 5 cm).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 11,357,276. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially equivalent subject matter.
Claims 1-3 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 8-10 of U.S. Patent No. 11,357,276 in view of Mario (US2008/0078012). 
The ‘276 patent is silent to specifying wherein the second edge of the first trim piece and the lining layer edge are not affixed to the exterior layer, but Mario (as explained in further detail above in the 35 U.S.C. 103 section) teaches a second edge of the first trim piece and a lining layer edge not being affixed to the exterior layer (See Mario, Fig. 3; lower edge of strip (18) and upper edge of fabric (22) are not affixed to fabric (20), i.e., the exterior layer).  It would have been obvious to similarly not affix the edge of the first trim piece and the lining layer edge to the exterior layer of the ‘276 patent as disclosed by Mario in order to allow for relative movement between the exterior and internal layers which helps accommodate a relatively large range of variations in the waistline of the wearer (See Mario, [0026]). 
Claims 4-5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 11,357,276 in view of Mario (US2008/0078012), and further in view of Etheridge (US2017/0325530).
The ‘276 patent is silent to specifying wherein the second edge of the first trim piece and the lining layer edge are not affixed to the exterior layer, but Mario (as explained in further detail above in the 35 U.S.C. 103 section) teaches a second edge of the first trim piece and a lining layer edge not being affixed to the exterior layer (See Mario, Fig. 3; lower edge of strip (18) and upper edge of fabric (22) are not affixed to fabric (20), i.e., the exterior layer).  It would have been obvious to similarly not affix the edge of the first trim piece and the lining layer edge to the exterior layer of the ‘276 patent as disclosed by Mario in order to allow for relative movement between the exterior and internal layers which helps accommodate a relatively large range of variations in the waistline of the wearer (See Mario, [0026]). 
The ‘276 patent is further silent to a specific offset value between the lining layer edge and the perimeter edge, but Etheridge (as explained in further detail above in the 35 U.S.C. 103 section) teaches a range of waistband widths which would be obvious to apply to the ‘213 patent, for the same or similarly reasons as explained above with respect to the prior art applied against the present application’s claims in the 35 U.S.C. 103 section, wherein Etheridge’s teaching of a waistband width of at least 2 inches which would yield the claimed offsets would be applicable to the waistband of the ‘276 patent for the purpose of having a wide waistband that provides a flattering slimming effect and that flattens out the tummy of the wearer rather than cutting into it (See Etheridge, [0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732